Citation Nr: 1715472	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-15 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel






INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the RO, as stated in the April 2012 Statement of the Case, that the Veteran's claim of service connection for a psychiatric disorder was an attempt to reopen a previously-denied claim.  A review of the file establishes that the Veteran filed a claim for service connection for both PTSD and an anxiety disorder in March 2009.  After denial of the claim in October 2009, the Veteran filed a timely notice of disagreement and perfected his appeal with a timely substantive appeal.  The Veteran's psychiatric disorder is therefore an original claim on appeal as set forth on the first page of this decision.

The Board also notes that the Veteran, as a lay person, filed his claims as service connection for PTSD, anxiety, and depression.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for his mental health disability, the Board has therefore stated the issues as set forth on the first page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an acquired psychiatric disability.

It appears the Veteran has applied for disability benefits from the Social Security Administration but the Social Security Administration records are not contained in the file.  Upon remand, records from the Social Security Administration should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (VA is obligated to obtain records from the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim).

In addition, the Board's review of the file establishes it contains VA treatment records from November 2005 to March 2006 and from January 2007 to July 2009.  An April 2007 outpatient note records that the Veteran was seen in October 2006.  Thus, there are missing VA treatment records for the period between March 2006 and January 2007.  The Veteran has also indicated he still seeks VA medical care for both his primary care and for treatment for his mental health disability.  The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration the records pertinent to the Veteran's claim and/or award of Social Security Administration disability benefits.

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file

2.  Obtain all relevant VA treatment records for the Veteran dated from March 2006 to January 2007 and from July 2009 to the present.  

All attempts to obtain these records should be documented in the file. Any negative replies must be in writing, and associated with the file.

3.  After the development requested is completed, readjudicate the claim for service connection for an acquired psychiatric disorder.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

